Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 03, 2017

The Court of Appeals hereby passes the following order:

A16A1561. IN THE INTEREST OF T. N. T., J. T. T., AND K. J. T.

      This Court granted the mother’s application for discretionary review of a
juvenile court order terminating her parental rights to T. N. T., J. T. T., and K. J. T.
After a thorough consideration of this case, including our review of the entire record
and hearing transcripts, which transcripts were not available at the time we granted
the mother’s application, we have determined that the juvenile court’s order was
supported by clear and convincing evidence. See OCGA § 15-11-303 (“[T]he
standard of proof to be adduced to terminate parental rights shall be by clear and
convincing evidence.”)
      Accordingly, we conclude that the application for discretionary appeal was
improvidently granted, and we DISMISS the mother’s appeal.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/03/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.